Citation Nr: 9927227	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  96-08 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to 
include as secondary to radiation exposure and service-
connected urethritis with secondary prostatitis.

2.  Entitlement to a compensable evaluation for urethritis 
with secondary prostatitis, currently evaluated as 
noncompensably (zero percent) disabling.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1946 to April 1947 
and from January 1952 to December 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio, which denied the veteran's claims 
for service connection for prostate cancer and for a 
compensable evaluation for urethritis with secondary 
prostatitis.  The Board remanded this case to the RO for 
further development in February 1998, and the case has since 
been returned to the Board.

The claim of entitlement to a compensable evaluation for 
urethritis with secondary prostatitis will be addressed in 
the REMAND section of this decision.


FINDING OF FACT

There is competent medical evidence of a nexus between the 
veteran's current prostate cancer and service.


CONCLUSION OF LAW

The claim of entitlement to service connection for prostate 
cancer, to include as secondary to radiation exposure and 
service-connected urethritis with secondary prostatitis, is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

Upon a preliminary review of the claims file, the Board finds 
that the veteran's claim of entitlement to service connection 
for prostate cancer, to include as secondary to radiation 
exposure and service-connected urethritis with secondary 
prostatitis, is well grounded.  That is, the claim is 
plausible and capable of substantiation.  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In this regard, the 
Board observes that the veteran has been diagnosed with 
prostate cancer, which the VA has recently determined to be a 
radiogenic disease.  See 38 C.F.R. § 3.311 (1998); 63 Fed. 
Reg. 50993-50995 (1998).  Moreover, the claims file contains 
confirmation that the veteran participated in "Operation 
Ivy" in 1952.  See 38 C.F.R. § 3.309(d)(3)(v)(H) (1998).  
The Board is satisfied that the combination of a current 
diagnosis of a radiogenic disease and confirmation of onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device is sufficient to establish a nexus 
between a current disability and service.  See 38 C.F.R. 
§ 3.311(b)(2, 4).  


ORDER

The claim of entitlement to service connection for prostate 
cancer, to include as secondary to radiation exposure and 
service-connected urethritis with secondary prostatitis, is 
found to be well grounded.


REMAND

As the Board has found the claim of entitlement to service 
connection for prostate cancer, to include as secondary to 
radiation exposure and service-connected urethritis with 
secondary prostatitis, to be well grounded, the VA has a duty 
to assist the veteran with this claim.  See 38 U.S.C.A. 
§ 5107(a) (West 1991).  In this regard, the Board observes 
that 38 C.F.R. § 3.311(a) (1998) sets forth development that 
must be accomplished with regard to radiation dose data in 
cases where the veteran has been diagnosed with a radiogenic 
disease, including prostate cancer, and participation in an 
atmospheric nuclear test has been confirmed.  A review of the 
claims file indicates that such steps have not been taken in 
this case; rather, the claims file merely reflects 
confirmation of the veteran's participation in "Operation 
Ivy" in 1952.

Also, the Board observes that the veteran's March 1997 VA 
examination report indicates that his prostatitis had 
resolved.  However, the veteran noted during his June 1997 VA 
Travel Board hearing that he was currently being treated by a 
urologist, named "Dr. Kaddia," at "Lutheran Hospital."  
The full address of this facility does not appear to be of 
record, and records of treatment from this facility 
subsequent to March 1997 have not been obtained to date.  
Such records should be obtained, if possible, prior to 
further action on the veteran's claim of entitlement to a 
compensable evaluation for urethritis with secondary 
prostatitis.  See Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1993).  

Accordingly, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action:

1.  In conjunction with the veteran's 
claim of entitlement to service 
connection for prostate cancer, the RO 
should complete all development regarding 
radiation dose data deemed necessary in 
view of the requirements of 38 C.F.R. 
§ 3.311(a) (1998).  This development 
should be fully documented in the claims 
file and should include any further 
development deemed necessary in light of 
the results of inquiries made by the RO.

2.  Additionally, after securing all 
necessary releases and the full addresses 
of Dr. Kaddia and Lutheran Hospital from 
the veteran, the RO should request all 
records of medical treatment of the 
veteran since March 1997 from Dr. Kaddia 
and Lutheran Hospital.  Any records 
secured by the RO must be included in the 
veteran's claims file.  If the search for 
such records has negative results, 
documentation from the contacted entities 
to that effect should be included in the 
veteran's claims file.

3.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claims of 
entitlement to service connection for 
prostate cancer, to include as secondary 
to radiation exposure and service-
connected urethritis with secondary 
prostatitis, and a compensable evaluation 
for urethritis with secondary 
prostatitis.  If the determination of 
either claim remains adverse to the 
veteran, he should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

Thereafter, subject to current appellate procedures, this 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board does not intimate any opinion, either factual or legal, 
as to the ultimate disposition warranted in this case.  The 
veteran is free to submit any additional evidence he desires 
to have considered in connection with his current appeal.  
See generally Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the veteran until he is so notified 
by the RO.  



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals






